Marian F. Penix, Judge, dissenting. The Administrative Law Judge and the three members of the Workers’ Compensation Commission determined the claim should be denied. The full Commission found the denial to be supported by a preponderance of the evidence. Our Court must view the evidence most favorably to the findings of the Commission. We must affirm the Commission unless there was no substantial evidence to support its findings. Dr. Busby’s opinion is the only medical in the record. The claimant had the opportunity to depose Dr. Busby, but chose not to. Dr. Busby’s opinion that the hernia pre-existed the August 3 injury is unrefuted. Viewing the entire record it is conceivable the members of this court may have found substantial evidence to allow the claim. However, that is irrelevant. The case law in Arkansas requires us to affirm the Commission when its determination is based on substantial evidence. Clark v. Peabody Testing Service, 265 Ark. 489, 579 S.W. 2d 360 (1979). The claimant worked nine hours on August 3, 1978, eight hours on August 4, 1978, was off for the weekend of August 5 and 6, worked eight hours on both August 7 and August 8. The claimant reported to Dr. Busby during the noon hour on August 3 that he had suffered a sporadic pain in his leg for about one week. Dr. Busby opined the hernia was pre-existing. This is substantial evidence. The decision should be affirmed. I therefore respectfully dissent.